Case 1:18-cv-01922-WJM-NYW Document 88 Filed 03/31/21 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No: 1:18-cv-01922-NYW


  UNITED CANNABIS CORPORATION
  a Colorado Corporation

  Plaintiff,

  v.

  PURE HEMP COLLECTIVE INC.,
  a Colorado Corporation

  Defendant.


                                   JOINT MOTION TO REOPEN CASE



          Plaintiff United Cannabis Corporation (“UCANN”) and Defendant Pure Hemp Collective

  Inc. (“Pure Hemp”), hereby move the Court to reopen this case for good cause shown so that the

  parties may stipulate to dismissal of their claims, as set forth in the attached stipulation of

  dismissal, and would show the Court as follows:

          1. On April 20, 2020, UCANN filed a petition before the United States Bankruptcy Court

               for the District of Colorado under Title 11, Chapter 11, of the United States Code.

          2. On April 21, 2021, UCANN filed a Suggestion of Bankruptcy with this Court (Dkt.

               85.)

          3. That same day, the Court administratively closed the case until the bankruptcy stay was

               lifted or the bankruptcy was resolved. (Dkt. 86.)

          4. On January 12, 2021, Judge Rosania dismissed UCANN’s bankruptcy petition. The

               dismissal has not been appealed.



                                                   -1-
Case 1:18-cv-01922-WJM-NYW Document 88 Filed 03/31/21 USDC Colorado Page 2 of 3




         5. UCANN and Pure Hemp now seek to reopen this case for the purpose of stipulating

             under Rule 41 to the dismissal of UCANN’s claims with prejudice, and to the dismissal

             of Pure Hemp’s claims without prejudice.

         Thus, the parties hereby jointly request that this case be reopened so that the parties’

  Stipulation of Dismissal can be entered by the Court.




  Dated: March 31, 2021                              Respectfully submitted,


  /s/ Orion Armon                                   /s/ James Gourley
  Orion Armon                                       James Gourley

  ORION ARMON (#34923)                              JAMES R. GOURLEY
  MARK A. ZAMBARDA (#50426)                         CARSTENS & CAHOON, LLP
  COOLEY LLP                                        13760 Noel Road Suite 900
  3175 Hanover Street                               Dallas, TX 75240
  Palo Alto, CA 94304-1130                          (972) 367-2001
  Telephone: (650) 843-5360
  Fax: (650) 849-7400                               DONALD EMMI
                                                    HUNSAKER | EMMI, P.C.
  Counsel for United Cannabis Corporation           1707 Cole Blvd., Suite 210
                                                    Golden, CO 80401
                                                    (303) 456-5116

                                                    Counsel for Pure Hemp Collective Inc.




  SO ORDERED this _____ day of __________, 2021.


  ________________________________________
  UNITED STATES DISTRICT JUDGE




                                               -- 2 --
Case 1:18-cv-01922-WJM-NYW Document 88 Filed 03/31/21 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 31, 2021, I electronically filed the foregoing with the Clerk
  of court using the CM/ECF system which will send notification of such filing to the following
  email addresses:

                              James R. Gourley (gourley@cclaw.com)
                                Donald Emmi (donnie@helegal.com)

  and I hereby certify that I have served the document to the following non CM/ECF participants
  by e-mail.

                                                None


                                                    /s/ Orion Armon
                                                           Orion Armon




                                                -- 3 --
